Cranch, C. J.,
delivered the opinion of the Court, as follows :
(Thruston, J., absent.)
The original charter of the town of Alexandria, granted by Virginia on the 4th of October, 1779, gives the corporation power “ to make by-laws and ordinances for the regulation and good government of the said town; provided such by-laws and ordinances shall not be repugnant to, nor inconsistent with the laws and constitution of the said Commonwealth; and to assess the inhabitants for the charge of repairing the streets and highways; to be observed and performed by all manner of persons residing within the same, under reasonable penalties and forfeitures, to be levied by distress and sale of the goods of the offenders for the public benefit of the said town.”
The Act of 1748, for erecting the town, did not give the trustees any power to assess taxes; nor did the Acts of 1752, 1762, 1764, or 1772.
The Act of Virginia of 1796, authorized the corporation to recover the paving tax from non-resident proprietors of lots.
By the 5th section of the Act of Congress of the 25th of February, 1804, [2 Stat. at Large, 255,] amending the charter of Alexandria, it is enacted that “ they ” (the Common Council of Alexandria,) “shall have power to raise money by taxes for the use and benefit of the said town; provided that their by-laws shall not be repugnant to, or inconsistent with, the laws and Constitution of the United States.”
The Act of Congress of May 13, 1826, [4 Stat. at Large, 162,] “further to amend the charter,” provides for the sale of real *332estate for the taxes thereon ; and “for the licensing, taxing, and regulating auctions, theatrical and other public shows and amusements.”
The power given to the Corporation of Alexandria, by its amended charter, to raise taxes, is given in the most general terms, and without the least limitation as to the subject of taxation.
The faculty to carry on the banking business, seems to be as fair a subject of taxation as any other means by which money is to be acquired. It is the only mode by which the corporation can tax the stock of non-resident stockholders, who ought to contribute something to the expense of that protection of their property and their officers, which is afforded by the good regulations and sound police of the town.
There is, in the tax, nothing inconsistent with the laws or Constitution of the United States. The Farmers Bank is not (like the Bank of the United States,) necessary for the collection, safekeeping, and transmission of the national revenues.
The power to tax, and the charter of the bank, are given by the same authority ; both emanate from the United States. If there should be danger that the Corporation of Alexandria would abuse its power to the destruction of the bank, the power may be taken from them, or restrained by Congress.
We are of opinion, that the Corporation of Alexandria has a right to tax the bank; and that the judgment, on the case stated, should be for the defendant, with costs.